ON REHEARING.
At the last Austin term the judgment in this case was affirmed, and the views of this court upon the questions presented by the appeal were expressed in a written opinion. It was then held that, when a common carrier executes and delivers to a shipper a through contract or bill of lading for a shipment to a point beyond its own line of road, it £the carrier) cannot by a stipulation in such contract limit its liability to the end of its own line. It will be held responsible for the negligence not only of itself or its servants, but of the connecting line. Upon this point the decision was restricted to cases involving the liability of the initiative carrier; that is to say, the one making the contract and giving a through bill of lading. It was also held that the particular contract of shipment made in this case was a through bill of lading, within the meaning of the rule above, from Talpa, Tex., to Chicago, 111. It was further held that the pleading of the appellant compány setting up a breach of a condition in the contract relating to written notice of claim for loss or injury was not sufficient to prevent a recovery in this case. After the judgment was entered the case was transferred to this branch of the court, and appellant company was granted leave to file a motion for rehearing, and further leave was granted to file all amended motions for rehearing. The motions were filed and submitted, and they have been considered. We are content to let the decision stand as the judgment of this court, and we see no sufficient reason at this time to add to or take from the opinion delivered in disposing of the case in the first instance. The decision is the law of this case, and it is the law of this court. Our conclusions were not reached without mature consideration, diligent research, and serious reflection, such as seemed to us to *281be demanded by the importance of the question involved. The motion for rehearing is overruled and refused.
There remains, however, for us to discharge a duty in connection with this motion, and it is a duty which ought never to be devolved upon a court of justice of any enlightened' country. In connection with the motion there has been filed in this court among the papers of this case three copies of a document which purports to be, and is styled, “Appellant’s Argument in Support of Motion for Rehearing.” A great portion of the matter of this document is dehors the record, and could sub-serve no useful purpose. The manner in which the matter is presented is offensive and indecent. The spirit of it is malicious. Its character precludes its proper consideration by this court for any legitimate purpose in connection with the case. Much latitude is allowed to counsel. No greater privilege can be devolved upon any citizen than that which authorizes him to speak in behalf of the rights of his client, whether they be rights of life and liberty or right of property. But the line of demarkation which separates the right to speak in open court the truth as counsel sees it, and the unbridled license of the mob orator, is clear, distinct and known of all men. A sense of what is due to the court, of what is due to the profession of the law, and of what is due the people of this state, who created the court and who maintain it, should have restrained the writing of such a document, and might well invoke from this court an order more serious than that which will now be entered. The clerk of the court is ordered to strike from the files of this court, and from the record in this case, the papers herein referred to, and to return them to the writer thereof, J. W. Terry, Esq.
Motion overruled.